t c memo united_states tax_court melvin r sweatman petitioner v commissioner of internal revenue respondent docket no filed date linda s paine and george w connelly jr for petitioner shelia dansby harvey for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiency in petitioner's federal_income_tax and the following accuracy- related penalty year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we must decide the following issues whether the transfer of las colinas ranch from paz gas corporation to petitioner the controlling shareholder was a sale or a dividend we hold that the transfer was a dividend whether petitioner is liable for the accuracy-related_penalty as determined by respondent we hold that petitioner is so liable findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts supplemental stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in cuero texas background petitioner's formal education consisted of secondary school through approximately ninth grade and 2½ years of college after college he took a job with houston natural_gas and about years later became president of houston pipeline company following this in or he took a position as president and chief operating officer of tejas gas corporation petitioner formed paz gas corporation paz in and he was the sole shareholder the ranch petitioner and a friend william anderson anderson planned to acquire las colinas ranch the ranch in westhoff texas in order to operate a parimutuel horse-betting business anderson owned a corporation called shoreline resources inc which acquired the ranch when shoreline resources acquired it the ranch consisted of acres of land and an old run-down frame house anderson paid to build the exterior shell of a ranch house on the land but did not pay to complete the interior petitioner paid to complete the interior of the ranch house paid for some repairs to the frame house and paid for other improvements on the property shoreline resources merged with paz in date and paz was the corporation that survived the merger with petitioner as president and 78-percent shareholder and anderson as 22-percent shareholder as a result of the merger paz became the owner of the ranch with book values of dollar_figure for the land and dollar_figure for the ranch house petitioner moved to the ranch house after he left tejas gas corporation in or and it was petitioner's primary residence from date to date the transfer of the ranch petitioner and paz employed the accounting firm of davidson eagleson co davidson eagleson john eagleson eagleson a partner with davidson eagleson was an officer and director of paz davidson eagleson prepared tax returns for both petitioner and paz in addition davidson eagleson also kept the books and functioned as in-house accountant for paz in petitioner began contemplating sale of the ranch before doing so because he believed that he had title to some of the improvements and paz had title to the remainder of the ranch he wanted to get title in one name to facilitate sale therefore he decided to cause paz to transfer the ranch to him petitioner discussed the idea of transferring the ranch with audrey kuntz kuntz an accountant employed by davidson eagleson at that time in date kuntz wrote an agenda for an upcoming meeting with petitioner in which she noted a question as to when petitioner was going to purchase the ranch from paz she met with petitioner in date and in her notes of the meeting she stated that petitioner planned to sell the ranch in about a year that petitioner would buy the ranch from paz and that davidson eagleson would draw up a 2-year demand note for petitioner's purchase of the ranch another accountant at davidson eagleson stephen guerra guerra was responsible for reviewing petitioner's and paz's tax returns petitioner also met with guerra in date and they talked about the idea of petitioner purchasing the ranch from paz discussing sales_price and financing petitioner believed the fair_market_value of the ranch was less than book_value but guerra suggested that he buy the ranch at book_value to avoid a bargain sale characterization with respect to a promissory note guerra advised petitioner that it should be in writing and should reflect a market rate of interest the transfer of the ranch from paz to petitioner was accomplished by warranty deed on date petitioner did not execute a promissory note at the time of the transfer after the transfer in the period of july through date michelle youngs youngs also of davidson eagleson began preparing paz's books for and paz's tax_return she came upon the notes that kuntz had written in with respect to the transfer of the ranch this was the first she learned of the transfer she asked eagleson whether she needed to book the transfer and whether it in fact had taken place he confirmed that the transfer had occurred so youngs made accounting adjustment entries to reflect the sale of the ranch to petitioner youngs recorded the transfer on paz's books as a note receivable from shareholder in the amount of dollar_figure the book_value of the ranch prior to the transfer in addition youngs prepared paz's tax_return on which paz reported the dollar_figure amount as a loan to shareholder and the transfer as a sale of a capital_asset at the time of the transfer of the ranch petitioner was married to linda glass sweatman in date as part of their divorce agreement linda glass sweatman conveyed her interest in the ranch to petitioner in date petitioner sold the ranch for dollar_figure taking a promissory note for dollar_figure and the remainder in cash in date petitioner assigned this promissory note to a bank for dollar_figure cash the note in date youngs was preparing petitioner's tax_return when attempting to calculate petitioner's gain_or_loss on the sale of the ranch she realized there was no note with respect to the transfer of the ranch she raised this point with eagleson who said he would prepare a note in date eagleson prepared a promissory note the note with respect to the transfer and in date petitioner executed it the date appearing in the top right corner of the note executed in june of was date which was the date of the transfer of the ranch the note listed the ranch as security stating that payment of this note is secured_by that tract of land ie the ranch more fully described in the deed executed on this date date there was no date next to petitioner's signature at the end of the note the note called for annual payments beginning date the audit guerra next became significantly involved with the details of the transfer of the ranch in date when an audit of paz settlement expenses were dollar_figure and taxes were dollar_figure so petitioner received net cash of dollar_figure was taking place prior to date in response to a document request dated date guerra sent revenue_agent allen sohrt agent sohrt a copy of the note which was unsigned on date guerra met with agent sohrt at which time agent sohrt requested a signed copy of the note as well as copies of any checks showing payments on the note guerra looked for the documents requested at the july meeting and did not find any copies of checks so he notified eagleson on date petitioner made his first payment on the note equal to two principal payments of dollar_figure each and interest accrued to date of dollar_figure on date guerra sent agent sohrt a signed copy of the note and stated in a cover letter that petitioner had missed the first payment due on the note the date payment in part because of the failure of the accountants at davidson eagleson to notify him the payment was due at the time he sent this letter guerra had not been made aware that the note had been signed in and the letter made no mention of when the note had been signed on date agent sohrt wrote guerra asking petitioner to provide a signed statement as to when the note had been signed later that month guerra drafted a letter for eagleson's signature stating that the note had been signed on or shortly after date even though it was effective date this letter advised that the accountants were partly responsible for the failure to prepare the note at the time of the transfer of the ranch earnings paz reported retained earnings_of dollar_figure at the beginning of the year in issue and dollar_figure at the end of the year in issue opinion respondent determined that the transfer of the ranch was a dividend from paz and therefore income to petitioner petitioner contends however that the transfer was pursuant to his purchase of the ranch from paz in which the purchase_price was advanced to petitioner by paz in exchange for a promissory note it is respondent's position that petitioner did not intend to pay for the ranch and consequently that dividend treatment is appropriate petitioner's contention requires us to decide whether a bona_fide indebtedness was created between paz and petitioner its controlling shareholder when the transfer occurred the question of whether an advance by a corporation to its shareholder is a dividend or a loan is a recurrent one the central issue therein being whether the parties to the alleged loan intended to create a bona_fide indebtedness see eg 505_f2d_873 5th cir and cases cited therein electric neon inc v in the notice_of_deficiency respondent determined that the value of the dividend to petitioner was dollar_figure the book_value of ranch at the time of the transfer commissioner 56_tc_1324 affd without published opinion 496_f2d_876 5th cir a determination of whether there was an intent to create bona_fide indebtedness depends on all the facts and circumstances not every factor gets equal weight and no one factor is controlling alterman foods inc v united_states supra pincite n arrangements between a corporation and a controlling shareholder are subject_to close scrutiny electric neon inc v commissioner supra pincite based on the evidence in this case we conclude that there was no intention to create bona_fide indebtedness or to repay the advanced amounts when petitioner received the ranch from paz and consequently the transfer constituted a dividend we base this conclusion on the numerous instances in which petitioner disregarded the purported debt and his obligations thereunder first no promissory note evidencing petitioner's indebtedness to paz was drafted or executed at the time of the transfer of the ranch to petitioner this error was not corrected until approximately years later when an accountant at davidson eagleson who was attempting to compute petitioner's gain_or_loss on the later sale of the ranch discovered that there was no note as a result paz was unsecured during this period the absence of a written promissory note was not corrected when petitioner sold the ranch to third parties even though petitioner contends that the ranch was security for the indebtedness to paz when the note was executed in june of the ranch had already been sold yet the note continued to recite the ranch as security thus paz remained effectively unsecured petitioner argues that the failure to execute a note was due to the oversight of his accountants but we note that petitioner observed other formalities with respect to title to the ranch such as obtaining his wife's community interest in the ranch prior to their divorce we believe that the failure to draft or execute a note evidencing petitioner's indebtedness to paz for nearly years and the failure to provide security when purporting to do so reveal that both borrower and lender treated the obligation casually at best we believe that greater care would have been exercised in these matters if the purported debt had been intended as a genuine obligation second and of most significance petitioner failed to make any payments with respect to the indebtedness even though they were past due under the terms of the subsequently drafted note until a revenue_agent auditing paz made specific inquiries regarding the transaction the note required annual payments commencing years after the date transfer of the ranch to petitioner namely date nonetheless despite the fact that the note had been executed by petitioner in date after its absence had been discovered petitioner failed to make the first payment due month later on date petitioner also failed to make the second payment due_date indeed no payments were made on the note until date after a revenue_agent auditing paz met with one of petitioner's accountants and requested a signed copy of the note and evidence of repayment petitioner contends that his failure to make payments when due resulted from oversight specifically his failure to recall when payments were due and the failure of his accountants to remind him we do not find this contention credible even accepting the view that petitioner was a busy executive who relied on his accountants we do not believe that he could fail to recall at some point over a period exceeding years his obligation to repay dollar_figure on which interest was accruing particularly in light of the fact that during such period he liquidated the asset that was the purported security for the obligation petitioner received substantial cash upon the sale of the ranch to third parties in date and while this was concededly before the agreed due_date of his first repayment payment on the note was past due when petitioner converted the third-party purchasers' promissory note to cash in date we believe that if petitioner had intended to create bona_fide indebtedness to paz he would have made some payment on the note prior to a request by a revenue_agent for evidence of repayment finally the circumstances surrounding the ex post facto execution of the note cast doubt upon the bona fides of the obligation and upon the credibility of petitioner and his principal accountant eagleson petitioner concedes in testimony that the note was not executed until june of however the note on its face is misleading as to the execution date in two key respects first although there is no date next to petitioner's signature the date date the date of the transfer of the ranch to petitioner appears at the top of the note second the text of the note states that payment is secured_by the tract of land more fully described in the deed executed on this date date emphasis added this implies that the note was executed on the same date as the deed the only other date that appears on the note is the due_date of the first payment under the note date it is true that eagleson disclosed the actual date the note was executed after probing by agent sohrt but the fact remains that the note was misleading on its face in addition at the time the note was executed petitioner no longer owned the property recited as security in the note which creates another misleading element the discrepancies surrounding the date of execution and the note's security cast doubt upon the bona fides of the indebtedness that the note purported to memorialize based on the foregoing factors we conclude that there was no bona_fide indebtedness between petitioner and paz accordingly we uphold respondent's determination that the transfer of the ranch to petitioner was a dividend to him accuracy-related_penalty in the notice_of_deficiency respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 on the ground that the entire deficiency was attributable to negligence or disregard of rules or regulations and substantial_understatement_of_income_tax see sec_6662 and t he term 'negligence' includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term 'disregard' includes any careless reckless or intentional disregard sec_6662 a substantial_understatement is an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioner will be relieved of the accuracy-related_penalty under either theory if there was reasonable_cause and petitioner acted in good_faith sec_6664 petitioner has the burden_of_proof to show reasonable_cause and good_faith rule a petitioner argues that even if we uphold respondent's deficiency determination he is not liable for the accuracy-related_penalty because he reasonably relied on his accountants see 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 for the reasons underlying our conclusion that petitioner did not intend to create bona_fide indebtedness discussed above we also conclude that petitioner's reliance on his accountants was not reasonable therefore petitioner has not shown reasonable_cause for his failure to include the receipt of the ranch in income accordingly petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 as determined by respondent to reflect the foregoing decision will be entered for respondent
